Citation Nr: 0535230	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-09 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1985 to August 
1985 and from December 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO) which denied service connection for 
bilateral hearing loss.  

The veteran was initially denied service connection for 
bilateral hearing loss by rating decision in August 1995.  
That decision was not appealed and became final.  In May 2002 
the veteran filed an application to reopen his claim for 
service connection and the RO denied service connection in 
the October 2002 rating decision.  In January 2005, the Board 
issued a decision finding that new and material evidence had 
been submitted sufficient to reopen the veteran's service 
connection claim and then remanded the claim for additional 
development.  That development has been completed and the 
matter is again before the Board on appellate review.    


FINDING OF FACT

Bilateral hearing loss was first diagnosed four years after 
service, and has not been shown to be etiologically related 
to service.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  
3.303, 3.385 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

The VCAA requires that VA inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and VA must 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120-121 (2004); 38 C.F.R. § 3.159(b)(1) (2005).  

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in July 2002 regarding his application to 
reopen his claim for service connection.  This letter 
informed the veteran of the type of information and evidence 
necessary to reopen his claim and establish entitlement to 
service connection for bilateral hearing loss.  The AMC sent 
the veteran an additional letter in March 2005 reiterating 
what the evidence was required to show in order to grant his 
service connection claim.  

With regard to elements (2) and (3), the March 2005 VCAA 
letter notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  Specifically, this letter explained that VA would 
help the veteran get such things as medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

With respect to element (4), the United States Court of 
Appeals for Veterans Claims (Court) has held that failure to 
tell a claimant to submit relevant evidence in his possession 
was generally not prejudicial.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

The July 2002 VCAA letter informed the veteran that he could 
send information or evidence himself rather than having VA 
request it on his behalf, and informed him where and when to 
send such evidence.  In addition, the March 2005 VCAA letter 
specifically informed the veteran that if there was any 
evidence in his possession which pertained to his claim he 
should submit it, and again informed him where and when to 
send that evidence.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In the present case, 
some notice was given after the first AOJ adjudication of the 
claim on appeal.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  In that regard, the March 2005 notice was 
provided prior to the most recent transfer of the veteran's 
case to the Board.  

The Board observes that an error in the timing of notice is 
not remandable error unless the appellant "identif[ies] with 
considerable specificity, how the notice was defective and 
what evidence the appellant would have provided or requested 
the Secretary to obtain...had the Secretary fulfilled his 
notice obligations; further, an appellant must also assert, 
again with considerable specificity, how the lack of that 
notice and evidence affected the essential fairness of the 
adjudication.  Short Bear v. Nicholson, No. 03-2145 (U.S. 
Vet. App. Aug. 31, 2005), citing Mayfield 19 Vet. App. at 
121. 

The Board finds that there is no indication of prejudice in 
the notice provided with regard to the claim decided in this 
decision.  See Mayfield, supra.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim on appeal.  The 
veteran's service medical records and private treatment 
records have been associated with the claims file.  In 
addition, the veteran has been afforded VA examinations in 
August 1995 and June 2005 to evaluate his bilateral hearing 
loss.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Factual Background

On the audiological evaluation at enlistment in November 
1984, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
10
5
LEFT
5
0
0
0
0

The veteran had a reference audiogram completed in May 1985.  
At that time pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
-10
5
5
LEFT
5
5
-5
0
0

Service medical records also include an audiogram from August 
1986, when pure tone thresholds, in decibels, were:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
10
LEFT
5
0
0
5
10

The final audiogram in the service medical records is from 
August 1993.  Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
0
5
0
LEFT
20
5
0
0
10

The examination report contains a history that the veteran 
was exposed to noise at an airfield during Desert Storm and 
had high frequency hearing loss (at 6000 Hz and higher) but 
that he had excellent hearing at lower frequencies.  

A private audiogram from July 1995, shows pure tone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
45
LEFT
10
20
35
25
40

The audiologist's noted that the veteran's hearing was within 
normal limits with severe high frequency hearing loss.  

On a VA audiological examination in August 1995, pure tone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
20
20
35
LEFT
0
15
20
30
45

Speech discrimination scores on the Maryland CNC word list 
were 98 percent in the right ear and 94 percent in the left 
ear.  The diagnosis was normal hearing in the right ear from 
250 through 3000 Hz with a mild to moderately severe 
sensorineural loss from 4000 through 8000 Hz and normal 
hearing in the left ear from 250 through 2000 Hz with a mild 
to severe sensorineural hearing loss from 3000 through 8000 
Hz.  

On private audiology examination in December 1996, the 
veteran reported that his hearing loss had begun in 1991 due 
to noise exposure in Desert Storm.  On the audiological 
evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
25
25
25
LEFT
0
15
15
15
20

The diagnosis was acoustic trauma with cochlear damage 
resulting in high frequency sensorineural hearing loss with 
accompanying tinnitus.  

The veteran was afforded an RO hearing in January 1997, at 
which time he discussed his hearing loss, noting in 
particular hearing loss at higher frequencies.  The veteran 
stated that he slept 500 to 1000 yards from the airstrip 
while stationed in the Persian Gulf, and that he also worked 
on the flight line, resulting in a great deal of noise 
exposure.  He stated that he wore ear protection while 
working, but not while sleeping.  

On a private audiogram in August 2002, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
25
25
25
LEFT
0
15
15
15
20

Speech discrimination scores were 100 percent in the right 
ear and 85 percent in the left.  The impression was 
progressive hearing loss, worse in the high frequencies, with 
tinnitus.  The audiologist compared this audiogram with the 
1996 audiogram and stated that the initial hearing loss in 
1996 was due to military service and that the substance 
hearing loss possibly may be due to autoimmune disease.  

A private audiogram from May 2005, shows pure tone 
thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
65
70
90
LEFT
10
15
45
60
90

Speech discrimination scores were 100 percent in both ears.  
The audiologist noted the veteran's history of noise exposure 
in the Gulf War.  

As per the directives of the Board remand, the veteran was 
afforded a VA audiological examination in June 2005.  The 
veteran stated at this examination that his regular exposure 
to loud noise in service had resulted in hearing loss and 
tinnitus.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
20
35
45
LEFT
10
15
15
20
35

Speech discrimination scores on the Maryland CNC word list 
were 98 percent in the right ear and 96 percent in the left 
ear.  The diagnosis was normal hearing in the right ear from 
500 through 3000 Hz with mild to moderate sensorineural 
hearing loss from 3000 through 4000 Hz and normal hearing in 
the left ear from 500 through 3000 Hz with mild sensorineural 
hearing loss at 4000 Hz.  

The examiner opined that it was "not at least as likely as 
not" that there was permanent hearing loss related to 
military noise from service.  He noted that the August 1993 
audiogram indicated normal hearing and that hearing loss was 
not reported until the August 1995 audiogram, leading to the 
conclusion that any hearing loss had its onset sometime 
between August 1993 and August 1995.  

III.  Legal Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or, in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).
 
Service connection may be granted for sensorineural hearing 
loss, as an organic disease of the nervous system, if it 
appeared to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993); 38 C.F.R. §§ 3.307, 
3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley, 5 Vet. App. at 158.  The determination of 
whether a veteran has a disability based on hearing loss is 
governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In regard to the first element for service connection--a 
current disability--the most recent audiogram, from shows a 
hearing loss disability in the right ear, but not in the 
left.  38 C.F.R. § 3.385.  However, the Board acknowledges 
that the private audiogram submitted by the veteran from May 
2005 does indicate hearing loss disability in both ears as 
defined in the regulation.  Thus, resolving any doubt in 
favor of the veteran, the Board finds that the requirement of 
current bilateral hearing loss disability is satisfied.  
38 U.S.C.A. § 5107(b).  

The evidence also supports the second element for service 
connection, an inservice injury.  The veteran has testified 
to in-service noise exposure, and such exposure was reported 
in the service medical records.

Tere is no medical evidence of a nexus between current 
hearing loss and the noise exposure or other disease or 
injury in service.  The only competent opinion is that of the 
VA examiner who found such a relationship to be unlikely.  
While the veteran has made the claim of service connection, 
as a layperson he is not competent to express an opinion as 
to medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Some of his statements and testimony could be read as 
reporting a continuity of symptomatology from the time of the 
inservice noise exposure to the present.  Such a history is 
not sufficient to establish a link between current disability 
and service.  Duenas v. Principi, 18 Vet App 512 (2004).

The December 1996 and May 2005 private audiograms note the 
veteran's history of noise exposure during Desert Storm, 
however, they do not relate the current hearing loss to noise 
exposure.  The August 2002 audiogram attributes the hearing 
loss reflected on the December 1996 audiogram to military 
service, however, the level of hearing loss indicated by the 
December 1996 audiogram does not rise to the level of a 
disability within the meaning of the regulation.  38 C.F.R. 
§ 3.385.

In addition, the opinion of the VA examiner in June 2005 that 
it was not at least as likely as not that hearing loss was 
related to military service outweighs any reference between 
military service and hearing loss made in private treatment 
reports as the VA examiner's opinion was based on examination 
of the veteran and review of the claims file.  Thus, without 
evidence of in-service incurrence or aggravation of hearing 
loss or a nexus between hearing loss and service, service 
connection on a direct basis must be denied.

Service connection on a presumptive basis must also be denied 
as hearing loss was not diagnosed until July 1995, four years 
after service.  Because sensorineural hearing loss did not 
become manifested in the veteran to a degree of at least 10 
percent within one year of separation from service, service 
connection on a presumptive basis cannot be granted.  38 
C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Ortiz v. 
Principi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001).

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F. 3d at 
1365.

As the preponderance of the evidence is against the claim for 
service connection on both direct and presumptive bases, the 
claim must be denied.  Since the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


